 

Exhibit 10.1

 



EMPLOYMENT AGREEMENT

 

EMPLOYMENT AGREEMENT (the “Agreement”), dated as of August 11, 2014, between
Black Diamond, Inc., a Delaware corporation (the “Company”), and Zeena Freeman
(the “Employee”).

 

W I T N E S S E T H :

 

WHEREAS, the Company desires to employ the Employee as its President and to be
assured of her services on the terms and conditions hereinafter set forth; and

 

WHEREAS, the Employee is willing to be employed as President of the Company on
such terms and conditions; and

 

WHEREAS, the Compensation Committee of the Company’s Board of Directors (the
“Compensation Committee”) has recommended to the Company’s Board of Directors
(the “Board”) that this Agreement be entered into by the Company, and the Board
has authorized and approved the execution and delivery of this Agreement by the
Company.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
in this Agreement, the Company and the Employee hereby agree as follows:

 

1.Employment and Term.

 

The Company hereby employs the Employee as the President of the Company, and the
Employee accepts such employment, upon the terms and subject to the conditions
set forth in this Agreement. The term of this Agreement shall commence on the
date hereof (the “Commencement Date”) and shall terminate on December 31, 2019
(the “Term”), subject to earlier termination as provided herein. Prior to
December 31, 2018, each of the Company and the Employee will endeavor in good
faith to negotiate a mutually acceptable extension to this Agreement. If the
Company and Employee do not agree to extend this Agreement upon expiration of
the Term, and provided that the Employee is no longer employed by the Company,
the Employee shall be entitled to receive (i) one year of Base Compensation
commencing on January 1, 2020, and payable in accordance with the normal payroll
practices of the Company, subject to withholding for applicable taxes and other
amounts; (ii) the Company shall pay Employee’s COBRA premiums commencing upon
the termination of this Agreement and continuing until the earlier to occur of
twelve months after the termination of this Agreement or until Employee becomes
eligible for coverage under another group health plan; and (iii) any bonus
pursuant to Section 3(b) of this Agreement for the year ended December 31, 2019,
shall be paid on or before March 31, 2020.

 

2.Duties.

 

(a) During the Term of this Agreement, the Employee shall serve as the President
of the Company and shall perform all duties commensurate with her position and
as may be assigned to her by the Chief Executive Officer, Executive Chairman of
the Board or the Executive Vice Chairman of the Board, consistent with her
position. It is expected that Employee will assume the additional
responsibilities of, and become, Chief Executive Officer no later than June 30,
2015. The Employee shall devote her full business time and energies to the
business and affairs of the Company and shall use her best efforts, skills and
abilities to promote the interests of the Company, and to diligently and
competently perform the duties of her position. The Employee’s employment will
be based in Salt Lake City, Utah at the Company’s principal office, subject to
travel required by the responsibilities of the Employee’s position.



 

 

 

 

(b) The Employee shall report to the Chief Executive Officer, the Executive
Chairman of the Board and the Executive Vice Chairman of the Board.



(c) During the Term of this Agreement, so long as the Employee is serving as the
Company’s President and/or Chief Executive Officer, the Company’s Board will
nominate the Employee for election as a director of the Company at each annual
or special meeting of the Company’s stockholders held for the purpose of
electing directors to the Company’s Board.

 

3.Compensation, Bonus, Benefits, etc.

 

(a) Salary. During the Term of this Agreement, the Company shall pay to the
Employee, and the Employee shall accept from the Company, as compensation for
the performance of services under this Agreement and the Employee’s observance
and performance of all of the provisions hereof, an annual salary at the rate of
$500,000 (the “Base Compensation”). The Base Compensation shall be payable in
accordance with the normal payroll practices of the Company.

 

(b) Bonus. In addition to the Base Compensation described above, commencing
after the year ended December 31, 2014, the Employee shall, in the sole and
absolute discretion of the Compensation Committee of the Board, be entitled to
performance bonuses which may be based upon a variety of factors, including the
Employee’s performance and the achievement of Company goals, all as determined
in the sole and absolute discretion of the Board or Compensation Committee of
the Board. Employee’s target annual bonus opportunity (“Target Bonus”) will be
30% of her Base Compensation, which Target Bonus may be increased but not
decreased from time to time in the Compensation Committee’s sole discretion. In
addition, the Employee may be entitled to participate in such other bonus plans,
during the Term of this Agreement, as the Compensation Committee of the Board
may, in its sole and absolute discretion, determine. Any such bonus, as
determined by the Compensation Committee of the Board, shall be payable to the
Employee no later than March 15 of the year following the year in which it was
earned.

 

(c) Stock Options.

 

(i) Effective on the date hereof, the Company shall grant and issue to the
Employee options (the “Stock Options”) pursuant to the Company’s 2005 Stock
Incentive Plan (the “2005 Stock Incentive Plan”), to purchase 300,000 shares of
the Company’s common stock, par value $0.0001 per share (the “Common Stock”).
The exercise price for such Stock Options shall equal the closing price of the
Company’s common stock on the date of grant. The Stock Options so granted shall
vest as follows: 75,000 Stock Options shall vest on each of December 31, 2015,
December 31, 2016, December 31, 2017, and December 31, 2018.

2

 

 

(ii) Upon the Employee’s appointment as the Chief Executive Officer of the
Company, the Company within three business days of such appointment shall grant
and issue to the Employee Stock Options pursuant to the 2005 Stock Incentive
Plan to purchase 100,000 shares of Common Stock at an exercise price equal to
the closing price of the Company’s Common Stock on the date of grant, which
shall vest as follows: 33,334 Stock Options shall vest on December 31, 2015 and
33,333 Stock Options shall vest on each of December 31, 2016 and December 31,
2017.

 

(iii) All Stock Options shall expire on the tenth anniversary of the date of
grant. The aforementioned terms and provisions of the Stock Options shall be set
forth in and subject to a stock option agreement, in the form as set forth in
Exhibit A to this Agreement.

 

(d) Restricted Stock.

 

(i) Effective on the date hereof, the Company shall grant and issue to the
Employee on the date hereof a restricted stock award pursuant to the 2005 Stock
Incentive Plan of 50,000 shares of common stock that will become fully vested on
August 25, 2014; provided, however that the shares of the restricted stock award
will be subject to a lock-up provision restricting their transfer through
December 31, 2016; and provided further that in the event that this Agreement is
terminated by either the Company or the Employee pursuant to Sections 7(b) or
7(d)(i), the shares of the restricted stock award described in this Section
3(d)(i) will be forfeited by the Employee and will terminate and be null and
void.

 

(ii) Effective on the date hereof, the Company shall also grant and issue to the
Employee a restricted stock award pursuant to the 2005 Stock Incentive Plan,
subject to vesting, of 250,000 shares of Common Stock (the “Restricted Shares”).
The Restricted Shares described in this Section 3(d)(ii) shall vest as follows:
(A) 45,000 Restricted Shares shall vest if, on or before June 30, 2017, the Fair
Market Value (as defined in the 2005 Stock Incentive Plan) of the Company’s
Common Stock shall have equaled or exceeded $15.00 per share for five
consecutive trading days; (B) 80,000 Restricted Shares shall vest if, on or
before December 31, 2019, the Fair Market Value (as defined in the 2005 Stock
Incentive Plan) of the Company’s Common Stock shall have equaled or exceeded
$20.00 per share for five consecutive trading days; (C) 80,000 Restricted Shares
shall vest if, on or before December 31, 2019, the Fair Market Value (as defined
in the 2005 Stock Incentive Plan) of the Company’s Common Stock shall have
equaled or exceeded $22.00 per share for five consecutive trading days; and (D)
15,000 Restricted Shares shall vest on each of December 31, 2015, December 31,
2016 and December 31, 2017. All vested Restricted Shares will be subject to a
lock-up provision through December 31, 2016.

 

3

 

(iii) The terms and provisions of the restricted stock awards described in this
Section 3(d) shall be set forth in and subject to a restricted stock award
agreement or agreements, in the form as set forth in Exhibit B to this
Agreement.

 

(e) Benefits. During the Term of this Agreement, the Employee shall be entitled
to participate in or benefit from, in accordance with the eligibility and other
provisions thereof, the Company’s medical insurance and other fringe benefit
plans or policies as the Company may make available to, or have in effect for,
its senior executive officers from time to time. The Company and its affiliates
retain the right to terminate or alter any such plans or policies from time to
time. The Employee shall also be entitled to four weeks paid vacation each year,
sick leave and other similar benefits in accordance with policies of the Company
from time to time in effect for its senior executive officers.

 

(f) Reimbursement of Business Expenses. During the Term of this Agreement, upon
submission of proper invoices, receipts or other supporting documentation
reasonably satisfactory to the Company and in accordance with and subject to the
Company’s expense reimbursement policies, the Employee shall be reimbursed by
the Company for all reasonable business expenses actually and necessarily
incurred by the Employee on behalf of the Company in connection with the
performance of services under this Agreement.

 

(g) Taxes. The Base Compensation and any other compensation paid to Employee,
including, without limitation, any bonus, shall be subject to withholding for
applicable taxes and other amounts.

 

4.Representations of Employee.

 

The Employee represents and warrants that she is not party to, or bound by, any
agreement or commitment, or subject to any restriction, including but not
limited to agreements related to previous employment containing confidentiality
or noncompetition covenants, which limit the ability of the Employee to perform
her duties under this Agreement.

 

5.Confidentiality, Noncompetition, Nonsolicitation and Non-Disparagement.

 

For purposes of this Section 5, all references to the Company shall be deemed to
include the Company’s affiliates and subsidiaries and their respective
subsidiaries, whether now existing or hereafter established or acquired. In
consideration for the compensation and benefits provided to the Employee
pursuant to this Agreement, the Employee agrees with the provisions of this
Section 5.

 

(a) Confidential Information. (i) The Employee acknowledges that as a result of
her retention by the Company, the Employee has and will continue to have
knowledge of, and access to, proprietary and confidential information of the
Company including, without limitation, research and development plans and
results, software, databases, technology, inventions, trade secrets, technical
information, know-how, plans, specifications, methods of operations, product and
service information, product and service availability, pricing information
(including pricing strategies), financial, business and marketing information
and plans, and the identity of customers, clients and suppliers (collectively,
the “Confidential Information”), and that the Confidential Information, even
though it may be contributed, developed or acquired by the Employee, constitutes
valuable, special and unique assets of the Company developed at great expense
which are the exclusive property of the Company. Accordingly, the Employee shall
not, at any time, either during or subsequent to the Term of this Agreement,
use, reveal, report, publish, transfer or otherwise disclose to any person,
corporation, or other entity, any of the Confidential Information without the
prior written consent of the Company, except to responsible officers and
employees of the Company and other responsible persons who are in a contractual
or fiduciary relationship with the Company and who have a need for such
Confidential Information for purposes in the best interests of the Company, and
except for such Confidential Information which is or becomes of general public
knowledge from authorized sources other than by or through the Employee or which
Employee is required to disclose by applicable law or regulation (provided that
Employee promptly provides the Company with prior notice of the contemplated
disclosure and reasonably cooperates with the Company at the Company’s expense
in seeking a protective order or other appropriate protection of such
information).

4

 

 

(ii) The Employee acknowledges that the Company would not enter into this
Agreement without the assurance that all the Confidential Information will be
used for the exclusive benefit of the Company.

 

(b) Return of Confidential Information. Upon the termination of this Agreement
or upon the request of the Company, the Employee shall promptly return to the
Company all Confidential Information in her possession or control, including but
not limited to all drawings, manuals, computer printouts, computer databases,
disks, data, files, lists, memoranda, letters, notes, notebooks, reports and
other writings and copies thereof and all other materials relating to the
Company’s business, including, without limitation, any materials incorporating
Confidential Information.

 

(c) Inventions, etc. During the Term and for a period of one year thereafter,
the Employee will promptly disclose to the Company all designs, processes,
inventions, improvements, developments, discoveries, processes, techniques, and
other information related to the business of the Company conceived, developed,
acquired, or reduced to practice by her alone or with others during the Term of
this Agreement, whether or not conceived during regular working hours, through
the use of Company time, material or facilities or otherwise (“Inventions”).

 

The Employee agrees that all copyrights created in conjunction with her service
to the Company and other Inventions, are “works made for hire” (as that term is
defined under the Copyright Act of 1976, as amended). All such copyrights,
trademarks, and other Inventions shall be the sole and exclusive property of the
Company, and the Company shall be the sole owner of all patents, copyrights,
trademarks, trade secrets, and other rights and protection in connection
therewith. To the extent any such copyright and other Inventions may not be
works for hire, the Employee hereby assigns to the Company any and all rights he
now has or may hereafter acquire in such copyrights and any other Inventions.
Upon request the Employee shall deliver to the Company all drawings, models and
other data and records relating to such copyrights, trademarks and Inventions.
The Employee further agrees as to all such Inventions, to assist the Company in
every proper way (but at the Company’s expense) to obtain, register, and from
time to time enforce patents, copyrights, trademarks, trade secrets, and other
rights and protection relating to said Inventions in any and all countries, and
to that end the Employee shall execute all documents for use in applying for and
obtaining such patents, copyrights, trademarks, trade secrets and other rights
and protection on and enforcing such Inventions, as the Company may reasonably
request, together with any assignments thereof to the Company or persons
designated by it. Such obligation to assist the Company shall continue beyond
the termination of the Employee’s service to the Company, but the Company shall
compensate the Employee at a reasonable rate after termination of service for
time actually spent by the Employee at the Company’s request for such
assistance. In the event the Company is unable, after reasonable effort, to
secure the Employee’s signature on any document or documents needed to apply for
or prosecute any patent, copyright, trademark, trade secret, or other right or
protection relating to an Invention, whether because of the Employee’s physical
or mental incapacity or for any other reason whatsoever, the Employee hereby
irrevocably designates and appoints the Company and its duly authorized officers
and agents, during the Term of this Agreement and for a period of two years
after termination of this Agreement, as her agent coupled with an interest and
attorney-in-fact, to act for and in her behalf and stead to execute and file any
such application or applications and to do all other lawfully permitted acts to
further the prosecution and issuance of patents, copyrights, trademarks, trade
secrets, or similar rights or protection thereon with the same legal force and
effect as if executed by the Employee.

5

 

 

(d) Non-Competition. The Employee agrees not to utilize her special knowledge of
the Business and her relationships with customers, prospective customers,
suppliers and others or otherwise to compete with the Company in the Business
during the Restricted Period. During the Restricted Period, the Employee shall
not, and shall not cause or direct any of her respective employees, agents or
others under her control, directly or indirectly, on behalf of the Employee or
any other Person, to engage or have an interest, anywhere in the world in which
the Company conducts business or markets or sells its products, alone or in
association with others, as principal, officer, agent, employee, director,
partner or stockholder (except as an owner of two percent or less of the stock
of any company listed on a national securities exchange or traded in the
over-the-counter market), whether through the investment of capital, lending of
money or property, rendering of services or capital, or otherwise, in any
Competitive Business. During the Restricted Period, the Employee shall not, and
shall not cause or direct any of her respective employees, agents or others
under her control, directly or indirectly, on behalf of the Employee or any
other Person, to accept Competitive Business from, or solicit the Competitive
Business of any Person who is a customer of the Business conducted by the
Company, or, to the Employee’s knowledge, is a customer of the Business
conducted by the Company at any time during the Restricted Period.

 

(e) Non-Disparagement and Non-Interference. Neither the Company nor the Employee
shall, either directly or indirectly, during the Restricted Period, make or
cause to be made, any statements that are disparaging or derogatory concerning
the Employee or the Company or their respective business, reputation or
prospects. In addition, the Employee shall not, either directly or indirectly,
(i) during the Restricted Period, request, suggest, influence or cause any
party, directly or indirectly, to cease doing business with or to reduce its
business with the Company or do or say anything which could reasonably be
expected to damage the business relationships of the Company; or (ii) at any
time during or after the Restricted Period, use or purport to authorize any
Person to use any of the Intellectual Property owned by the Company or
exclusively licensed to the Company or to otherwise infringe on the intellectual
property rights of the Company.

6

 

 

(f) Non-Solicitation. During the Restricted Period, the Employee shall not
recruit or otherwise solicit or induce any Person who is an employee or
consultant of, or otherwise engaged by Company, to terminate his or her
employment or other relationship with the Company, or such successor, or hire
any person who has left the employ of the Company during the preceding one year.

 

(g) Certain Definitions. For purposes of this Agreement: (i) the term “Business”
shall mean the business of designing, manufacturing, assembling, licensing,
distributing, marketing and selling active outdoor performance products for
climbing, mountaineering, backpacking, skiing, cycling and other outdoor
recreation activities, avalanche transceiver technology, alpine safety products,
and any other business that the Company or its subsidiaries may be engaged in
during the Term of this Agreement; (ii) the term “Competitive Business” shall
mean any business competitive with the Business; and (iii) the term “Restricted
Period” shall mean the period of the Employee’s employment with the Company and
a period of two years after termination of her employment; provided, that, if
Employee breaches the covenants set forth in this Section 5, the Restricted
Period shall be extended for a period equal to the period that a court having
jurisdiction has determined that such covenant has been breached; and, provided,
further, that notwithstanding any provision herein to the contrary, solely with
respect to Section 5(d) hereof, the term “Restricted Period” shall mean the
period of the Employee’s employment with the Company and a period of one year
after termination of her employment in the event of the termination of her
employment pursuant to Sections 7(c), 7(d)(ii) or 7(e) hereof; provided that in
the case of a termination pursuant to Section 7(e) hereof: (A) in the event the
Employee remains employed hereunder and completes the Transition Period, then
solely for purposes of Section 5(d) hereof, the Restricted Period shall
terminate at the end of the Transition Period; and (B) in the event that there
is a termination of this Agreement pursuant to Section 7(c) or Section 7(d)(ii)
hereof during the Transition Period, then solely for purposes of Section 5(d)
hereof, the Restricted Period shall terminate upon termination of this
Agreement. Notwithstanding any provision herein to the contrary, so long as the
Employee is serving as the Company’s President and/or Chief Executive Officer as
of January 1, 2018, solely with respect to Section 5(d) hereof, the term
“Restricted Period” for periods from and after January 1, 2018 shall mean the
period of the Employee’s employment with the Company and a period of one year
after termination of her employment pursuant to Section 7 of this Agreement.

 

6.             Remedies. The restrictions set forth in Section 5 are considered
by the parties to be fair and reasonable. The Employee acknowledges that the
restrictions contained in Section 5 will not prevent her from earning a
livelihood. The Employee further acknowledges that the Company would be
irreparably harmed and that monetary damages would not provide an adequate
remedy in the event of a breach of the provisions of Section 5. Accordingly, the
Employee agrees that, in addition to any other remedies available to the
Company, the Company shall be entitled to injunctive and other equitable relief
to secure the enforcement of these provisions. In connection with seeking any
such equitable remedy, including, but not limited to, an injunction or specific
performance, the Company shall not be required to post a bond as a condition to
obtaining such remedy. In any such litigation, the prevailing party shall be
entitled to receive an award of reasonable attorneys’ fees and costs. If any
provisions of Sections 5 or 6 relating to the time period, scope of activities
or geographic area of restrictions is declared by a court of competent
jurisdiction to exceed the maximum permissible time period, scope of activities
or geographic area, the maximum time period, scope of activities or geographic
area, as the case may be, shall be reduced to the maximum which such court deems
enforceable. If any provisions of Sections 5 or 6 other than those described in
the preceding sentence are adjudicated to be invalid or unenforceable, the
invalid or unenforceable provisions shall be deemed amended (with respect only
to the jurisdiction in which such adjudication is made) in such manner as to
render them enforceable and to effectuate as nearly as possible the original
intentions and agreement of the parties. For purposes of this Section 6, all
references to the Company shall be deemed to include the Company's affiliates
and subsidiaries, whether now existing or hereafter established or acquired.

7

 

 

7.             Termination. This Agreement shall terminate at the end of the
Term set forth in Section 1. In addition, this Agreement may be terminated prior
to the end of the Term set forth in Section 1 upon the occurrence of any of the
events set forth in, and subject to the terms of, this Section 7.

 

(a) Death or Permanent Disability. If the Employee dies or becomes permanently
disabled, this Agreement shall terminate effective upon the Employee’s death or
when her disability is deemed to have become permanent. If the Employee is
unable to perform her normal duties for the Company because of illness or
incapacity (whether physical or mental) for 45 consecutive days during the Term
of this Agreement, or for 60 days (whether or not consecutive) out of any
calendar year during the Term of this Agreement, her disability shall be deemed
to have become permanent. If this Agreement is terminated on account of the
death or permanent disability of the Employee, then the Employee or her estate
shall be entitled to receive one year of Base Compensation payable in accordance
with the normal payroll practices of the Company, subject to withholding for
applicable taxes and other amounts, all granted but unvested stock options held
by the Employee shall immediately vest, all granted but unvested restricted
stock awards shall terminate and be null and void, provided, however, that the
unvested restricted stock awards described in Sections 3(d)(i) and 3(d)(ii)(D)
shall immediately vest and cease to be subject to any lock-up provisions and the
Company shall pay Employee’s COBRA premiums commencing upon the termination of
this Agreement and continuing until the earlier to occur of twelve months after
the termination of this Agreement or until Employee becomes eligible for
coverage under another group health plan and the Employee or her estate shall be
entitled to receive (i) payment for all accrued but unpaid Base Compensation as
of the date of Employee’s termination of employment; (ii) reimbursement for
expenses incurred by the Employee up to and including the date on which her
employment is terminated; (iii) any earned benefits to which the Employee may be
entitled as of the date of termination pursuant to the terms of any compensation
or benefit plans to the extent permitted by such plans (with the payments
described in the subsections (i) through (iii) above collectively called the
“Accrued Payments”); and (iv) any annual incentive bonuses earned but not yet
paid for any completed full fiscal year immediately preceding the employment
termination date and the Employee or the Employee’s estate, as applicable, shall
have no further entitlement to any other compensation, bonus, stock options,
restricted stock awards or benefits from the Company following the effective
date of such termination; provided, however, that any bonus pursuant to Section
3(b) of this Agreement shall be paid only for the year in which such termination
occurred pro rated for the portion of such year prior to such termination and
shall be paid at such time as the Board determines the bonuses for all senior
executive officers of the Company for such year, but no later than March 15 of
the year following the year in which it was earned.

8

 

 

(b) Cause. This Agreement may be terminated at the Company’s option, immediately
upon notice to the Employee, upon the occurrence of any of the following
(“Cause”): (i) breach by the Employee of any material provision of this
Agreement and the expiration of a 10-business day cure period for such breach
after written notice thereof has been given to the Employee (which cure period
shall not be applicable to clauses (ii) through (v) of this Section 7(b)); (ii)
gross negligence or willful misconduct of the Employee in connection with the
performance of her duties under this Agreement; (iii) Employee’s failure to
perform any reasonable directive of the Board; (iv) fraud, criminal conduct,
dishonesty or embezzlement by the Employee; or (v) Employee’s misappropriation
for personal use of any assets (having in excess of nominal value) or business
opportunities of the Company. If this Agreement is terminated by the Company for
Cause, then the Employee shall be entitled to receive accrued Base Compensation
through the date of such termination, all stock options and/or restricted stock
awards, whether vested or unvested, will be forfeited by the Employee and will
terminate and be null and void and the Employee shall have no further
entitlement to Base Compensation, bonus, stock options, restricted stock awards,
or benefits from the Company following the effective date of such termination.

 

(c) Without Cause. This Agreement may be terminated, at any time by the Company
without Cause immediately upon giving written notice to the Employee of such
termination. Upon the termination of this Agreement by the Company without
Cause, the Employee shall be entitled in addition to the Accrued Payments, to
receive one year of Base Compensation payable in accordance with the normal
payroll practices of the Company, subject to withholding for applicable taxes
and other amounts, all granted but unvested stock options held by the Employee
shall immediately vest, all granted but unvested restricted stock awards shall
terminate and be null and void, provided, however, that the unvested restricted
stock awards described in Sections 3(d)(i) and 3(d)(ii)(D) shall immediately
vest and cease to be subject to any lock-up provisions and the Company shall pay
Employee’s COBRA premiums commencing upon the termination of this Agreement and
continuing until the earlier to occur of twelve months after the termination of
this Agreement or until Employee becomes eligible for coverage under another
group health plan and the Employee shall be entitled to receive any annual
incentive bonuses earned but not yet paid for any completed full fiscal year
immediately preceding the employment termination date and the Employee shall
have no further entitlement to Base Compensation, bonus, stock options,
restricted stock awards or benefits from the Company following the effective
date of such termination. In the event that the Employee is not appointed as the
Chief Executive Officer of the Company by June 30, 2015, then this Agreement
shall be deemed to have been terminated by the Company without Cause pursuant to
this Section 7(c).

9

 

 

 

(d) By Employee.

 

(i) Subject to the provisions of clause (ii) of this Section 7(d), the Employee
may terminate this Agreement at anytime upon providing the Company with at least
90 days prior written notice. If this Agreement is terminated by the Employee
pursuant to this Section 7(d)(i), then the Employee shall be entitled to receive
her Accrued Payments through the effective date of such termination, any
unvested stock options and any unvested restricted stock awards shall terminate
and be null and void and the Employee shall have no further entitlement to Base
Compensation, bonus, stock options, restricted stock awards or benefits from the
Company following the effective date of such termination

 

(ii) The Employee may terminate this Agreement upon the occurrence of any of the
following: (A) a breach by the Company of any material provision of this
Agreement and the expiration of a 10-business day cure period for such breach
after written notice thereof has been given to the Company by the Employee; (B)
any change of the Employee’s title or titles as set forth in Section 2(a) of
this Agreement or any material diminution in the authority or responsibilities
delegated to the Employee as the President and/or Chief Executive Officer of the
Company, unless, in either such case, agreed to in writing by the Employee; (C)
any reduction in the Employee’s Base Compensation or bonus target level; (D)
failure of the Board to nominate Employee for election to the Board of Directors
at an annual meeting of stockholders; or (E) relocation of the Employee’s
principal place of performance of her duties more than 50 miles from Salt Lake
City, Utah without Employee’s written consent. Upon the termination of this
Agreement by the Employee pursuant to this Section 7(d)(ii), the Employee shall
be entitled in addition to her Accrued Payments, to receive one year of Base
Compensation payable in accordance with the normal payroll practices of the
Company, subject to withholding for applicable taxes and other amounts, all
granted but unvested stock options held by the Employee shall immediately vest,
all granted but unvested restricted stock awards shall terminate and be null and
void, provided, however, that the unvested restricted stock awards described in
Sections 3(d)(i) and 3(d)(ii)(D) shall immediately vest and cease to be subject
to any lock-up provisions and the Company shall pay Employee’s COBRA premiums
commencing upon the termination of this Agreement and continuing until the
earlier to occur of twelve months after the termination of this Agreement or
until Employee becomes eligible for coverage under another group health plan and
the Employee shall be entitled to receive any annual incentive bonuses earned
but not yet paid for any completed full fiscal year immediately preceding the
employment termination date and the Employee shall have no further entitlement
to Base Compensation, bonus, stock options, restricted stock awards or benefits
from the Company following the effective date of such termination.

 

10

 

(e) Change in Control. Upon the occurrence of a Change in Control (as
hereinafter defined), the Employee shall have the right to terminate this
Agreement within 30 days of the occurrence of such Change in Control; provided,
however, that if requested to do so by the Company, the Employee shall continue
to be employed as the Company’s President and/or Chief Executive Officer, as
applicable, for transition purposes for a period of one year following the
effective date of such Change in Control, under the same terms and conditions of
this Agreement (the “Transition Period”). Upon the termination of this Agreement
by the Employee due to the occurrence of a Change in Control and/or following
the completion of the Transition Period, the Employee shall be entitled in
addition to her Accrued Payments, to receive one year of Base Compensation
payable in one lump sum payable within five days of the effective date of such
termination, subject to withholding for applicable taxes and other amounts; all
granted but unvested stock options held by the Employee shall immediately vest,
all granted but unvested restricted stock awards shall terminate and be null and
void, provided, however, that (i) the unvested restricted stock awards described
in Sections 3(d)(i) and 3(d)(ii)(D) shall immediately vest and cease to be
subject to any lock-up provisions; and (ii) any vested restricted stock awards
described in Sections 3(d)(ii)(A), (B) and (C) shall immediately cease to be
subject to any lock-up provisions, it being agreed that if the purchase price
per share in such Change in Control equals or exceeds the price targets set
forth in Sections 3(d)(ii)(A), (B) and (C), then such restricted stock awards
shall be deemed vested without regard to the five trading day requirement
contained therein, and provided that the Employee has continued to be employed
as the Company’s President and/or Chief Executive Officer during the Transition
Period, the Employee will not be subject to any of the provisions set forth in
Section 5(d) hereof; the Company shall pay Employee’s COBRA premiums commencing
upon the termination of this Agreement and continuing until the earlier to occur
of twelve months after the termination of this Agreement or until Employee
becomes eligible for coverage under another group health plan; the Employee
shall be entitled to receive any annual incentive bonuses earned but not yet
paid for any completed full fiscal year immediately preceding the employment
termination date; any bonus pursuant to Section 3(b) of this Agreement shall be
paid only for the year in which such termination occurred pro-rated for the
portion of such year prior to such termination and shall be paid at such time as
the Board determines the bonuses for all senior executives of the Company for
such year, but no later than March 15 of the year following the year in which it
was earned, and the Employee shall have no further entitlement to any other
compensation, bonus, stock options, restricted stock awards or benefits from the
Company following the effective date of such termination; provided, however,
that notwithstanding the foregoing, in the event the Company requests Employee
to remain employed with the Company during the Transition Period as described
above and Employee declines to remain so employed, then Employee shall not be
entitled to receive one year of Base Compensation or the payment of any COBRA
premiums as described above in this Section 7(e). For purposes of this
Agreement, a “Change in Control” of the Company shall be deemed to have occurred
in the event that: (i) individuals who, as of the date hereof, constitute the
Board cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
date hereof whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Board shall be considered as though such individual was a
member of the Board as of the date hereof; (ii) the Company shall have been sold
by either (A) a sale of all or substantially all its assets, or (B) a merger or
consolidation, other than any merger or consolidation pursuant to which the
Company acquires another entity, or (C) a tender offer, whether solicited or
unsolicited; or (iii) any party, other than the Company, is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Securities Exchange Act
of 1934, as amended), directly or indirectly, of voting securities of the
Company representing 50% or more of the total voting power of all the
then-outstanding voting securities of the Company. For the avoidance of doubt,
the terms and provisions of this Agreement in its entirety, including, but not
limited to, Sections 5 and 7 hereof, shall be applicable and binding on the
Company and the Employee during the Transition Period.

 

11

 

(f) Return of Payments and Cancellation of Benefits. In the event that the
Employee fails to comply with any of her obligations under this Agreement,
including, without limitation, the covenants contained in Section 5 hereof, the
Company’s obligation to make any further payments of Base Compensation under
Section 7(a), Section 7(c) and Section 7(d)(ii) hereof shall terminate, the
Employee shall repay to the Company any Base Compensation received by the
Employee from the Company pursuant to Section 7(a), Section 7(c), Section
7(d)(ii) or Section 7(e) hereof as of the date of such failure to comply, and
the Employee will have no further rights in or to such amounts and benefits.

 

(g) Notwithstanding anything to the contrary contained herein, the severance
benefits described in Sections 7(a), 7(c) and 7(d)(ii) hereof shall only be
payable by the Company to the Employee if the Employee has executed and
delivered to the Company a reasonable and customary release agreement that is
satisfactory to the Company.

 

8.Key Man Life Insurance; Indemnification; D&O Insurance.

 

(a) The Employee acknowledges that the Company may seek to obtain key man life
insurance policy on her life with the Company as the named beneficiary in an
amount to be determined by the Board up to a maximum amount of Ten Million
Dollars ($10,000,000). The Employee hereby agrees to provide such information
and to submit to such medical examinations and otherwise use her best efforts to
cooperate as may be reasonably required to assist the Company in obtaining such
policy.

 

(b) The Company shall indemnify the Employee to the maximum extent permitted by
law and in accordance with the Company’s charter and bylaws, against liabilities
incurred by Employee in connection with her having been an employee, officer or
director of the Company, except for acts of fraud or willful misconduct.

 

(c) The Employee shall be covered by any directors and officers insurance policy
maintained by the Company from time to time for the benefit of its officers and
directors.

 

12

 

9.Miscellaneous.

 

(a) Survival. The provisions of Sections 4, 5, 6, 7, 8 and 9 shall survive the
termination of this Agreement.

 

(b) Entire Agreement. This Agreement sets forth the entire understanding of the
parties and, except as specifically set forth herein, merges and supersedes any
prior or contemporaneous agreements between the parties pertaining to the
subject matter hereof.

 

(c) Modification. This Agreement may not be modified or terminated orally, and
no modification, termination or attempted waiver of any of the provisions hereof
shall be binding unless in writing and signed by the party against whom the same
is sought to be enforced.

 

(d) Waiver. Failure of a party to enforce one or more of the provisions of this
Agreement or to require at any time performance of any of the obligations hereof
shall not be construed to be a waiver of such provisions by such party nor to in
any way affect the validity of this Agreement or such party’s right thereafter
to enforce any provision of this Agreement, nor to preclude such party from
taking any other action at any time which it would legally be entitled to take.

 

(e) Successors and Assigns. Neither party shall have the right to assign this
Agreement, or any rights or obligations hereunder, without the consent of the
other party; provided, however, that upon the sale of all or substantially all
of the assets, business and goodwill of the Company to another company, or upon
the merger or consolidation of the Company with another company, this Agreement
shall inure to the benefit of, and be binding upon, both Employee and the
company purchasing such assets, business and goodwill, or surviving such merger
or consolidation, as the case may be, in the same manner and to the same extent
as though such other company were the Company; and provided, further, that the
Company shall have the right to assign this Agreement to any affiliate or
subsidiary of the Company. Subject to the foregoing, this Agreement shall inure
to the benefit of, and be binding upon, the parties hereto and their legal
representatives, heirs, successors and assigns.

 

(f) Communications. All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed to have been given
at the time personally delivered or when mailed in any United States post office
enclosed in a registered or certified postage prepaid envelope and addressed to
the addresses set forth below, or to such other address as any party may specify
by notice to the other party; provided, however, that any notice of change of
address shall be effective only upon receipt.

13

 

 

If to the Company:

 

Black Diamond, Inc.

2084 East 3900 South

Salt Lake City, Utah 84124

Facsimile: (801) 278-5544

Attention: Warren B. Kanders

With a copy to:

 

Kane Kessler, P.C.

1350 Avenue of the Americas

New York, New York 10019

Facsimile: (212) 245-3009

Attention: Robert L. Lawrence, Esq.

 

If to the Employee:

 

Zeena Freeman

32 West 200 South 

#316

Salt Lake City, UT 84101

 

 

With a copy to:

 

Gunster, Yoakley & Stewart, P, A.

777 S. Flagler Drive, Suite 500 E

West Palm Beach, FL 33401

Facsimile: (561) 671-2438

Attention: Thomas A. Hickey, Esq.

 

(g) Severability. If any provision of this Agreement is held to be invalid or
unenforceable by a court of competent jurisdiction, such invalidity or
unenforceability shall not affect the validity and enforceability of the other
provisions of this Agreement and the provisions held to be invalid or
unenforceable shall be enforced as nearly as possible according to its original
terms and intent to eliminate such invalidity or unenforceability.

 

(h) Jurisdiction; Venue. This Agreement shall be subject to the non-exclusive
jurisdiction of the federal courts or state courts of the State of Delaware,
County of New Castle, for the purpose of resolving any disputes among them
relating to this Agreement or the transactions contemplated by this Agreement
and waive any objections on the grounds of forum non conveniens or otherwise.
The parties hereto agree to service of process by certified or registered United
States mail, postage prepaid, addressed to the party in question. The prevailing
party in any proceeding instituted in connection with this Agreement shall be
entitled to an award of its/her reasonable attorneys’ fees and costs.

 

(i) Governing Law. This Agreement is made and executed and shall be governed by
the laws of the State of Delaware, without regard to the conflicts of law
principles thereof.

 

(j) Counterparts. This Agreement may be executed in any number of counterparts
(and by facsimile or other electronic signature), but all counterparts will
together constitute but one agreement.

 

(k) Third Party Beneficiaries. This Agreement is for the sole and exclusive
benefit of the parties hereto and, except as provided herein, shall not be
deemed for the benefit of any other person or entity.

 

14

 

(l) Headings and References. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. References in this Agreement to any section
refer to such section of this Agreement unless the context otherwise requires.

 

(m) IRC Section 409A. The parties to this Agreement intend that the Agreement
complies with Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), where applicable, and this Agreement shall be interpreted in a manner
consistent with that intention. To the extent not otherwise provided by this
Agreement, and solely to the extent required by Section 409A of the Code, no
payment or other distribution required to be made to the Employee hereunder
(including any payment of cash, any transfer of property and any provision of
taxable benefits) as a result of her termination of employment with the Company
shall be made earlier than the date that is six (6) months and one day following
the date on which the Employee separates from service with the Company and its
affiliates (within the meaning of Section 409A of the Code). In addition, to the
extent not otherwise provided by this Agreement, and solely to the extent
required by Section 409A of the Code, no payment or other distribution required
to be made to the Employee under Section 7 (including any payment of cash, any
transfer of property and any provision of taxable benefits) shall be made prior
to the Employee’s “separation of service” as defined by Section 1.409A-1(h) of
the Treasury Regulations.

 

(n) Recovery of Compensation. All payments and benefits provided under this
Agreement shall be subject to any compensation recovery or clawback policy as
required under applicable law, rule or regulation or otherwise adopted by the
Company from time to time.

 

(o) Participation of the Parties. The parties hereto acknowledge and agree that
(i) this Agreement and all matters contemplated herein have been negotiated
among all parties hereto and their respective legal counsel, if any, (ii) each
party has had, or has been afforded the opportunity to have, this Agreement and
the transactions contemplated hereby reviewed by independent counsel of its own
choosing, (iii) all such parties have participated in the drafting and
preparation of this Agreement from the commencement of negotiations at all times
through the execution hereof, and (iv) any ambiguities contained in this
Agreement shall not be construed against any party hereto.

 

(p) No Mitigation. In no event shall Employee be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to Employee under any of the provisions of the Agreement nor shall the amount of
any payment hereunder be reduced by any compensation earned by Employee as a
result of subsequent employment.

 

 

 

 

[SIGNATURE PAGE FOLLOWS]

15

 

IN WITNESS WHEREOF, each of the parties hereto has duly executed this Employment
Agreement as of the date set forth above.

 

Black Diamond, Inc.

 

 

By: /s/ Peter Metcalf

Name: Peter Metcalf
Title: Chief Executive Officer

Employee

 

 

/s/ Zeena Freeman

Zeena Freeman

 

16

 

